           Case 1:18-cv-00500-LY Document 75 Filed 02/21/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH                    §
 ALLIANCE, et al.,                       §
                                         §
          Plaintiffs,                    §
                                             Civil Action No. 1:18-cv-00500-LY
                                         §
 v.                                      §
                                         §
 KEN PAXTON, et al.,                     §
                                         §
          Defendants.                    §
                                         §



          STATE DEFENDANTS’ AND DEFENDANT MILLIKEN’S POSITION
                       REGARDING JUNE MEDICAL




      Pursuant to the Court’s order of February 7, 2020, the State Defendants 1 and

Defendant Milliken provide their position on the Court’s question regarding whether

this action should be stayed pending the Supreme Court’s resolution of June Medical

Services, L.L.C. v. Gee, Nos. 18-1323 & 18-1460. For the reasons described below, the

State Defendants and Defendant Milliken do not oppose a stay regarding Counts I,




      1Defendants Ken Paxton, Attorney General of Texas; Dr. Courtney N. Phillips,
Executive Commission of the Texas Health and Human Services Commission; Dr.
John W. Hellerstedt, Commissioner of the Texas Department of State Health Ser-
vices; Stephen Brint Carlton, Executive Director of the Texas Medical Board, all sued
in their official capacities. Dr. Phillips and Mr. Carlton were not originally named
defendants but have been automatically substituted for their predecessors pursuant
to Federal Rule of Civil Procedure 25(d).


                                         1
         Case 1:18-cv-00500-LY Document 75 Filed 02/21/20 Page 2 of 6




II, and III (Compl. ¶¶ 197-202), as they may be impacted by the Supreme Court’s

ruling in June Medical. The State Defendants and Defendant Milliken do, however,

oppose a stay for Counts IV and V (Compl. ¶¶ 203-206), which pertain only to De-

fendant Millikin and will not be impacted by any ruling in June Medical.

                               Counts I, II, and III

    The Supreme Court granted certiorari on both the petition and conditional cross-

petition in June Medical, consolidated the cases, and set argument for March 4, 2020.

The question presented in the petition filed by June Medical is whether the Fifth

Circuit’s decision upholding Louisiana’s admitting-privileges requirement for abor-

tion providers conflicts with Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292

(2016). Thus, in resolving that case, the Supreme Court will interpret abortion prec-

edent, including Hellerstedt, and apply the undue-burden standard. The Supreme

Court’s articulation of that standard is relevant to this Court’s determination of

whether Plaintiffs in this case have stated an undue-burden claim in Count I (Compl.

¶¶ 197-98) regarding all of the challenged Texas laws. The parties’ motion-to-dismiss

briefing disputes the proper interpretation of that standard; thus, more clarification

from the Supreme Court will be helpful for this Court in resolving the State Defend-

ants’ pending motion to dismiss.

      The Supreme Court also granted Louisiana’s cross-petition in June Medical,

which presents the issue of whether abortion providers can bring claims on behalf of

patients under the third-party standing doctrine. Here, Counts I and II involve third-

party claims, as there are no abortion-patient plaintiffs in this case. See Compl. ¶¶ 9-



                                           2
         Case 1:18-cv-00500-LY Document 75 Filed 02/21/20 Page 3 of 6




15, ¶¶ 197-200. The State Defendants raised the issue of third-party standing in their

motion-to-dismiss briefing. State Defs. Mot. Dismiss 7-14. Thus, the Supreme Court’s

resolution of that issue is relevant to resolving the State Defendants’ pending motion

to dismiss.

      Although Count III, which is a First Amendment claim (Compl. ¶¶ 201-202),

will likely not be impacted by a decision in June Medical, it concerns the same de-

fendants and several of the same laws that are challenged in Counts I and II. It

would, therefore, be appropriate to treat these three Counts together.

      Consequently, the State Defendants and Defendant Milliken do not oppose a

stay with respect to Counts I, II, and III pending the Supreme Court’s decision in

June Medical.

                                Counts IV and V

      The issues expected to be addressed by the Supreme Court in June Medical do

not affect Counts IV and V, the vagueness and unconstitutional conditions claims

brought by Plaintiffs against Defendant Milliken. See Compl. ¶¶ 204-206. Those con-

stitutional issues are not part of the June Medical litigation, and Plaintiffs do not

appear to be bringing third-party claims under these Counts. June Medical will,

therefore, not aid the Court in reaching a decision on those Counts. As a result, this

Court should not wait to resolve the pending motion to dismiss filed by Defendant

Milliken. Counts IV and V should be severed or treated separately from the rest of

the case, as Defendant Milliken suggested in briefing, see Def. Milliken Mot. to Dis-




                                          3
            Case 1:18-cv-00500-LY Document 75 Filed 02/21/20 Page 4 of 6




miss 8 n.2, and as the Court suggested at the hearing last January, with which Plain-

tiffs appeared to agree, Jan. 7, 2019 Hr’g Tr. at 42:19-43:6. The State Defendants and

Defendant Milliken, therefore, oppose a stay with respect to Counts IV and V. In-

stead, the Court should address Defendant Milliken’s motion to dismiss now and

grant it for the reasons discussed in Defendant Milliken’s briefing.

                                    Conclusion

      For the foregoing reasons, the State Defendants and Defendant Milliken do not

oppose staying the case with respect to Counts I, II, and III pending the Supreme

Court’s decision in June Medical. They do oppose, however, staying Counts IV and V,

which concern only Defendant Milliken and will not be impacted by the June Medical

decision.

                                    Respectfully submitted.

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    DARREN MCCARTY
                                    Deputy Attorney General for Civil Litigation

                                    THOMAS A. ALBRIGHT
                                    Chief, General Litigation Division

                                    /s/ Andrew B. Stephens
                                    ANDREW B. STEPHENS
                                    Texas Bar No. 24079396
                                    ADAM A. BIGGS
                                    Texas Bar No. 24077727
                                    Assistant Attorneys General
                                    General Litigation Division



                                          4
Case 1:18-cv-00500-LY Document 75 Filed 02/21/20 Page 5 of 6




                        HEATHER GEBELIN HACKER
                        Texas Bar No. 24103325
                        BETH KLUSMANN
                        Texas Bar No. 24036918
                        Assistant Solicitors General

                        Office of the Attorney General
                        300 West 15th Street
                        P.O. Box 12548
                        Austin, Texas 78711-2548
                        (512) 463-2120 (phone)
                        (512) 320-0667 (fax)

                        Attorneys for Defendants Ken Paxton, Dr.
                        Courtney Phillips, Dr. John W. Hellerstedt, Ste-
                        phen Brint Carlton, and James B. Milliken




                             5
         Case 1:18-cv-00500-LY Document 75 Filed 02/21/20 Page 6 of 6




                        CERTIFICATE OF SERVICE

    I certify that on February 21, 2020, this document was served through the Court’s

CM/ECF Document Filing System or through electronic mail, upon the following

counsel of record:

 Patrick J. O’Connell                              Rupali Sharma
 LAW OFFICES OF PATRICK J. O’CONNELL PLLC          LAWYERING PROJECT
 2525 Wallingwood Dr., Bldg. 14                    99 Silver St., 4-10
 Austin, TX 78746                                  Portland, ME 04101
 (512) 222-0444                                    (908) 930-6445
 pat@pjofca.com                                    rsharma@lawyeringproject.org

 Stephanie Toti                                    Dipti Singh
 stoti@lawyeringproject.org                        LAWYERING PROJECT
 Amanda Allen                                      3371 Glendale Blvd. #320
 aallen@lawyeringproject.org                       Los Angeles, CA 90039
 Juanluis Rodriguez                                (646) 480-8973
 prodriguez@lawyeringproject.org                   dsingh@lawyeringproject.org
 LAWYERING PROJECT
 25 Broadway, 9th Floor                            Leslie W. Dippel
 New York, NY 10004                                Anthony J. Nelson
 (646) 490-1083                                    Patrick T. Pope
 Fax: (646) 480-8762                               Assistant County Attorneys
                                                   TRAVIS COUNTY ATTORNEY
                                                   P.O. Box 1748
                                                   Austin, TX 78767
                                                   (512) 854-9415
                                                   Fax: (512) 854-4808
                                                   leslie.dippel@traviscountytx.gov



                                             /s/ Andrew B. Stephens
                                             ANDREW B. STEPHENS
                                             Assistant Attorney General




                                         6
